DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1, the cancellation of claim 2 and the arguments presented has overcome the previous rejections and objection presented in the Office Action dated, 12/08/2020. Therefore the Examiner has withdrawn the previously presented rejection and objection.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 3-7 were rejected as unpatentable over Ono and claims 1, 3-5 and 7 were also rejected as being unpatentable over Hsieh. Dependent claim 2 was objected to as depending from a rejected base claim, but also indicated as including allowable subject matter and that the claim would be allowable if rewritten in independent form to include all the recitations of the claim from which it depends and any intervening claims. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 2. This amendment to independent claim 1 has overcome the previous rejection of claims 1 and 3-7 as being unpatentable over Ono as well as the objection to claim 2. The prior art fails to provide other relevant disclosures which either cure the deficiency of the prior art of record or teaches and/or suggests the semiconductor package as recited in independent claim 1 as amended. Applicant has also provided a proper statement that establishes common ownership as of the effective filing date of the present application of this application and the prior art reference Hsieh, which removes Hsieh as applicable as prior art per the exception under 35 USC102(b)(2)(C). Therefore, the rejection of claims 1, 3-5 and 7 as being 
Moreover, in the previous Office Action independent claim 8 and claims 9-14 depending therefrom were indicated as allowable. The Examiner maintains that indication of allowability in this present Office Action. Therefore, with no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899